Exhibit 10.27

 

[LETTERHEAD]

 

January 19, 2000

 

Mr. Steve DesChamps

8381 Las Lagunas Lane

Las Vegas, Nevada 89129

 

Dear Steve:

 

On behalf of Alliance Gaming, I am pleased to offer you the position of Chief
Accounting Officer with our Alliance Gaming Corporation. This offer is effective
February 4, 2000, or sooner if possible, at a monthly rate of $13,750, which
equates to $165,000.00 annually. This offer is contingent upon completion of an
Alliance Gaming employment application, providing proof of your eligibility to
work in the United States, compliance with our drug testing policy and an
acceptable background investigation.

 

Alliance Gaming Corporation offers a full suite of quality employee benefits
including medical, dental, vision, and additional life insurance. Participation
in these plans is optional and you share a portion of the expense. Life
insurance equal to your annual salary and short- and long-term disability
coverage is completely company-paid. Eligibility for these benefits commences on
the first of the month following your date of hire. Enrollment is done through
Human Resources. Our administrator will provide a full description of these
benefits to you during your orientation.

 

Because of your past employment, you will also be eligible to enroll in our
401(k) Savings Plan immediately. A full description of the benefits will also be
provided to you from our benefits administrator.

 

This offer does not constitute a contract of employment for a specified period
of time, but only specifies conditions, that apply at the time of hire. In
addition, at all times during your employment with Alliance Gaming Corporation,
you will be considered an employee at will, unless such status is modified in
writing.

 

In addition, we will pay your COBRA rates until you are eligible for insurance,
if necessary. You will receive a “sign on bonus” of $20,000.00 when you begin
work.

 

If in the event that your employment is terminated without cause, Alliance
Gaming Corporation will pay your salary for 6 months as a severance benefit.

 

If this offer is acceptable to you, please sign the original letter in the
designated area and return it to me by Friday, January 28, 2000.

 

Steve, we look forward to welcoming you back to our Company. We are confident
that our relationship will be a mutually rewarding one. If you have any
questions, please feel free to contact me at (702) 896-7724.

 

Sincerely,

 

/s/ LeVerne W. Tate

 

 

LeVerne W. Tate

 

 

Corporate Vice President,

 

 

Human Resources

 

 

 

 

 

/s/ Steve DesChamps

 

1/20/00

Steve DesChamps

 

Date

 

 

--------------------------------------------------------------------------------

 